     Case 2:20-cv-00928-EEF-JVM Document 130 Filed 07/08/20 Page 1 of 1



MINUTE ENTRY
VAN MEERVELD
July 8, 2020

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

TERRI LEWIS STEVENS AND                                 CIVIL ACTION
JENNIFER AND CRAIG RIVERA,
       Plaintiffs                                       NUMBER: 20-928

VERSUS                                                  SECTION: "L" (1)

THE ST. TAMMANY PARISH                                  JUDGE ELDON E. FALLON
GOVERNMENT, ET AL.,
      Defendants                                        MAGISTRATE JUDGE
                                                        JANIS VAN MEERVELD

                                 HEARING ON MOTION

Oral argument was conducted via video conference.

COURT REPORTER: Jodi Simcox

APPEARANCES:         Louis Koerner, Jr.. Donald Stephen Brouillete

MOTION(S):

   1. Plaintiff’s Motion to Enforce Waiver of Attorney-Client Privilege and for Attorney
      Depositions (Rec. Doc. 96).

ORDERED:

   The motion is DENIED as premature.




                                                          Janis van Meerveld
                                                     United States Magistrate Judge


MJSTAR (00:11)
